Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 seems to be repetitive and unclear as to the limitation the applicant wishes to claim. Explanation or possibly a rewording of the claim is needed to ensure clarity. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7,9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platus WO 9221912 in view of Williams US 20120146311.
Re’ Claim 1. (Currently Amended) Platus discloses a damper 12 for an object (payload) placed in a medium subjected to vibrations, the damper having an idle state in the an absence of vibrations, a first operating state in 
Williams teaches what Platus does not teach a damping means to replace that in Platus; a pair of membranes 20 formed of a first membrane extending between the inner support structure (what in combination would be the top element 30 or bottom element 30) and the first fastening segment of the outer support structure (what in combination would be the other of the top element 30 or bottom element 30) in one or more directions of extension, and a second membrane (opposite of 20 as the membranes face each other) extending between the inner support structure and the second fastening segment of the outer support structure in the one or more directions of extension (see elements 30 above), wherein each membrane of the pair of membranes is formed of a viscoelastic material including fibers aligned substantially in a same direction (Paragraph 39). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the damper of Williams in the invention of Platus in order to provide a simpler design with less parts as a known style damper to provide stiffness to the system.  
Re’ Claim 2. (Currently Amended) The combination of Platus and Williams teaches The damper according to claim 1, wherein, in the idle state, each membrane of the pair of membranes extends substantially in a single direction of extension having a curvature (As would be evident by the combination and function of the damper of Williams). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the damper of Williams in the invention of Platus in order to provide a simpler design with less parts as a known style damper to provide stiffness to the system.  
Re’ Claim 3. (Currently Amended) The combination of Platus and Williams teaches The damper according to claim 2, wherein, when the damper switches from the idle state to the second operating state, the curvature of the single direction of extension of one membrane from the pair increases relative to the curvature of the direction of extension in the idle state of this the one membrane, and the curvature of the direction of extension of the other membrane from the pair of membranes decreases relative to the curvature of the direction of extension in the idle state of the other membrane (As would be evident by the combination and function of the damper of Williams wherein when deflected the membranes behave and bend in relation to each other). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the damper of Williams in the invention of Platus in order to provide a simpler design with less parts as a known style damper to provide stiffness to the system.  
Re’ Claim 4. (Currently Amended) The combination of Platus and Williams teaches The damper according to claim 1, wherein, in the first operating state, each membrane of the pair of membranes extends substantially in several intersecting directions (as the curvature of the membranes taken at any point would extend to intersect with a different portion or portion of the other membrane). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the damper of Williams in the invention of Platus in order to provide a simpler design with less parts as a known style damper to provide stiffness to the system.  
Re’ Claim 5 and 12. (Currently Amended) The combination of Platus and Williams does not specifically teach The damper according to claim 1, wherein the vibrations of the second type correspond to vibrations whose acceleration levels are greater than 0.1 g wherein g is the gravity acceleration at the surface of the earth. It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the damper to accommodate the range of force claimed in claim 5, since it has been held that where the general conditions of 
Re’ Claim 6. (Currently Amended) The combination of Platus and Williams teaches The damper according to claim 1 further comprising at least two pairs of membranes (as the damper in Williams would replace the rods 60 and 32) such that a first membrane from a given pair of membranes and a second membrane from the given pair of membranes are disposed facing one another (Fig. 1 of Williams). 
An Additional interpretation of this claim could read that the two pairs of membranes are configured as Fig 5 of Williams 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the damper of Williams in the invention of Platus in order to provide a simpler design with less parts as a known style damper to provide stiffness to the system.  
Re’ Claim 7. (Currently Amended) The combination of Platus and Williams teaches The damper according to claim 1, wherein each membrane is made of a viscoelastic material with an aligned fiber structure  (Paragraph 39). 
Re’ Claim 9. (Currently Amended) Platus discloses A damping system comprising a plurality of the dampers 12 according to claim 1, wherein the plurality of dampers are configured to vibrations of a object.
Re’ Claim 10. (Currently Amended) Platus discloses The system according to claim 9, wherein the dampers are intended to be disposed in a peripheral portion of the object such that the inner support structure of each of the plurality of the dampers is in contact with this the peripheral portion of the object ( See Fig. 1)
Re’ Claim 11. (Currently Amended) The combination of Platus and Williams teaches The system according to claim 9 wherein at least some of the membranes of at least some of the dampers from among the plurality of dampers define at least one slot extending between fastening ends of the membrane corresponding to the inner support structure and to the outer support structure (See Fig. 3 of Williams slot created by membranes)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platus WO 9221912 in view of Williams US 20120146311 and further in view of Laurens (US 20130299669).
Re’ Claim 8. (Currently Amended) Although Platus discloses a vibration isolation device known to be used in space craft applications The combination of Platus and Williams does not specifically teach The damper according to claim 1, wherein the medium subjected to vibrations is a spacecraft to be launched from a surface of the-earth. 
Laurens teaches the use of a vibration isolation device for a spacecraft. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the damping system in a spacecraft as does Laurens in order to reduce the stress of vibrations on the payloads and systems.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642